Exhibit No. 10.21
DEVON ENERGY CORPORATION
2009 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT
          THIS RESTRICTED STOCK AWARD AGREEMENT (the “Award Agreement”) is
entered into as of «Date» (the “Date of Grant”), by and between Devon Energy
Corporation (the “Company”) and «FirstName» «MiddleName» «Lastname» (the
“Participant”);
WITNESSETH:
          WHEREAS, the Company has previously adopted the “Devon Energy
Corporation 2009 Long-Term Incentive Plan” (the “Plan”); and
          WHEREAS, in connection with the Participant’s employment with the
Company, the Company desires to award to the Participant «Shares» shares of the
Company’s Common Stock under the Plan subject to the terms and conditions of
this Award Agreement; and
          NOW, THEREFORE, in consideration of the premises and the mutual
promises and covenants herein contained, the Participant and the Company agree
as follows:
          1. The Plan. The Plan, a copy of which is attached hereto, is hereby
incorporated by reference herein and made a part hereof for all purposes, and
when taken with this Award Agreement shall govern the rights of the Participant
and the Company with respect to the Award.
          2. Grant of Award. The Company hereby grants to the Participant an
award (the “Award”) of «Shares» shares of the Company’s Common Stock (the
“Restricted Stock”), on the terms and conditions set forth herein and in the
Plan.
          3. Terms of Award.
                (a) Escrow of Shares. A certificate or book-entry registration
representing the Restricted Stock shall be issued in the name of the Participant
and shall be escrowed with the Secretary of the Company (the “Escrow Agent”)
subject to removal of the restrictions placed thereon or forfeiture pursuant to
the terms of this Award Agreement.
                (b) Vesting. Except as provided in this Section 3, if the
Participant’s Date of Termination has not occurred as of the vesting dates
specified below (the “Vesting Dates”), then, the Participant shall be entitled,
subject to the applicable provisions of the Plan and this Award Agreement having
been satisfied, to receive on or within a reasonable time after the applicable
Vesting Dates the number of shares of Common Stock as described in the following
schedule. Once vested pursuant to the terms of this Award Agreement, the
Restricted Stock shall be deemed “Vested Stock.”
Vesting Schedule

      Vesting Dates   Shares Vesting       «VestDate1»
«VestDate2»
«VestDate3»
«VestDate4»    

Page 1 of 8

 



--------------------------------------------------------------------------------



 



The Participant shall forfeit the unvested portion of the Award (including the
underlying Restricted Stock and Accrued Dividends) upon the occurrence of the
Participant’s Date of Termination unless the Award becomes vested under the
circumstances described in paragraphs (i), (ii), (iii) or (iv) below.
          (i) The Restricted Stock shall become fully vested upon the occurrence
of a Change of Control Event that occurs (i) prior to the Participant’s Date of
Termination or (ii) if the Participant has retired prior to such Change of
Control Event and is Post-Retirement Eligible, following the Participant’s Date
of Termination.
          (ii) If (A) the Participant’s Date of Termination occurs under
circumstances in which the Participant is entitled to a severance payment from
the Company, a Subsidiary, or an Affiliated Entity under (1) the Participant’s
employment agreement or severance agreement with the Company due to a
termination of the Participant’s employment by the Company without “cause” or by
the Participant for “good reason” in accordance with the Participant’s
employment agreement or severance agreement or (2) the Devon Energy Corporation
Severance Plan and (B) the Participant signs and returns to the Company a
release of claims against the Company in a form prepared by the Company (the
“Release”), the Restricted Stock shall become fully vested upon the date the
Release becomes effective and the Restricted Stock shall be released within a
reasonable time after the applicable Vesting Date. If the Participant fails to
sign and return the Release to the Company or revokes the Release prior to the
date the Release becomes effective, the unvested shares of Restricted Stock
subject to this Award Agreement shall be forfeited.
          (iii) The Restricted Stock shall become fully vested upon the
Participant’s Date of Termination if the Participant’s Date of Termination
occurs by reason of the Participant’s death. The Committee may in its sole and
absolute discretion, elect to vest all or a portion of the unvested Restricted
Stock upon the Participant’s Date of Termination if the Participant’s Date of
Termination occurs by reason of disability, Normal Retirement Date, Early
Retirement Date, or other special circumstances (as determined by the
Committee).
          (iv) Notwithstanding any provision to the contrary in this Agreement,
if the Participant is Post-Retirement Eligible, the Participant shall, subject
to the satisfaction of the conditions in Section 14, be eligible to vest in
accordance with the Vesting Schedule above in this Section 3, in the
installments of Restricted Stock that remain unvested on the Date of Termination
as follows:

              Percentage of Unvested Installments of Restricted Stock Age at
Retirement   Eligible to be Earned by the Participant
54 and earlier
    0 %
55
    60 %
56
    65 %
57
    70 %
58
    75 %
59
    80 %
60 and beyond
    100 %

                (c) Voting Rights and Dividends. The Participant shall have all
of the voting rights attributable to the shares of Restricted Stock. Regular
quarterly cash dividends declared and paid by the Company with respect to the
shares of Restricted Stock shall be paid to the Participant. Any extraordinary
dividends declared and paid by the Company with respect to shares of Restricted
Stock (the “Accrued Dividends”) shall not be paid to the Participant until such
Restricted Stock becomes Vested Stock. Accrued Dividends shall be held by the
Company as a general obligation and paid to the Participant at the time the
underlying Restricted Stock becomes Vested Stock.
Page 2 of 8

 



--------------------------------------------------------------------------------



 



                (d) Vested Stock — Removal of Restrictions. Upon Restricted
Stock becoming Vested Stock, all restrictions shall be removed from the
certificates or book-entry registrations and the Secretary of the Company shall
deliver to the Participant certificates or a Direct Registration Statement for
the book-entry registration representing such Vested Stock free and clear of all
restrictions, except for any applicable securities laws restrictions, together
with a check in the amount of all Accrued Dividends attributed to such Vested
Stock without interest thereon.
           4. Legends. The shares of Restricted Stock which are the subject of
this Award Agreement shall be subject to the following legend:
“THE SHARES OF STOCK EVIDENCED BY THIS CERTIFICATE OR BOOK-ENTRY REGISTRATION
ARE SUBJECT TO AND ARE TRANSFERABLE ONLY IN ACCORDANCE WITH THAT CERTAIN AWARD
AGREEMENT DATED «GrantDate» FOR THE DEVON ENERGY CORPORATION 2009 LONG-TERM
INCENTIVE PLAN. ANY ATTEMPTED TRANSFER OF THE SHARES OF STOCK EVIDENCED BY THIS
CERTIFICATE OR BOOK-ENTRY REGISTRATION IN VIOLATION OF SUCH AWARD AGREEMENT
SHALL BE NULL AND VOID AND WITHOUT EFFECT. A COPY OF THE AWARD AGREEMENT MAY BE
OBTAINED FROM THE SECRETARY OF DEVON ENERGY CORPORATION.”
           5. Delivery of Forfeited Shares. The Participant authorizes the
Secretary to deliver to the Company any and all shares of Restricted Stock that
are forfeited under the provisions of this Award Agreement. The Participant
further authorizes the Company to hold as a general obligation of the Company
any Accrued Dividends and to pay the Accrued Dividends to the Participant at the
time the underlying Restricted Stock becomes Vested Stock.
           6. Employment. Nothing in the Plan or in this Award Agreement shall
confer upon the Participant any right to continue in the employ of the Company
or any of its Subsidiaries or Affiliated Entities, or interfere in any way with
the right to terminate the Participant’s employment at any time.
           7. Nontransferability of Award. The Participant shall not have the
right to sell, assign, transfer, convey, dispose, pledge, hypothecate, burden,
encumber or charge any Restricted Stock or any interest therein in any manner
whatsoever.
           8. Notices. All notices or other communications relating to the Plan
and this Award Agreement as it relates to the Participant shall be in writing
and shall be delivered electronically, personally or mailed (U.S. mail) by the
Company to the Participant at the then current address as maintained by the
Company or such other address as the Participant may advise the Company in
writing.
           9. Binding Effect and Governing Law. This Award Agreement shall be
(i) binding upon and inure to the benefit of the parties hereto and their
respective heirs, successors and assigns except as may be limited by the Plan,
and (ii) governed and construed under the laws of the State of Oklahoma.
           10. Withholding. The Company and the Participant shall comply with
all federal and state laws and regulations respecting the required withholding,
deposit and payment of any income, employment or other taxes relating to the
Award (including Accrued Dividends). The Company shall withhold the employer’s
minimum statutory withholding based upon minimum statutory withholding rates for
federal and state purposes, including payroll taxes, that are applicable to such
supplemental taxable income. Any payment of required withholding taxes by the
Participant in the form of Common Stock shall not be permitted if it would
result in an accounting charge with respect to such shares used to pay such
taxes unless otherwise approved by the Committee.
Page 3 of 8

 



--------------------------------------------------------------------------------



 



          11. Award Subject to Claims of Creditors. The Participant shall not
have any interest in any particular assets of the Company, its parent, if
applicable, or any Subsidiary or Affiliated Entity by reason of the right to
earn an Award (including Accrued Dividends) under the Plan and this Award
Agreement, and the Participant or any other person shall have only the rights of
a general unsecured creditor of the Company, its parent, if applicable, or a
Subsidiary or Affiliated Entity with respect to any rights under the Plan or
this Award Agreement.
          12. Captions. The captions of specific provisions of this Award
Agreement are for convenience and reference only, and in no way define,
describe, extend or limit the scope of this Award Agreement or the intent of any
provision hereof.
          13. Counterparts. This Award Agreement may be executed in any number
of identical counterparts, each of which shall be deemed an original for all
purposes, but all of which taken together shall form one agreement.
          14. Conditions to Post-Retirement Vesting.
               (a) Notice of and Conditions to Post-Retirement Vesting. If the
Participant is Post-Retirement Eligible, the Company shall, within a reasonable
period of time prior to the Participant’s Date of Termination, notify the
Participant that the Participant has the right to continue to vest following the
Date of Termination in any unvested installments of Restricted Stock (each such
unvested installment, an “Installment”), provided that the Participant executes
and delivers to the Company, with respect to each such Installment, the
following documentation: (i) a non-disclosure letter agreement, in the form
attached as Exhibit A, (a “Non-Disclosure Agreement”) on or before January 1 of
the year in which such Installment vests pursuant to the Vesting Schedule (or,
with respect to the calendar year in which the Date of Termination occurs, on or
before the Date of Termination), and (ii) a compliance certificate, in the form
attached as Exhibit B, (a “Compliance Certificate”) indicating the Participant’s
full compliance with the Non-Disclosure Agreement on or before November 1 of the
year in which such Installment vests pursuant to the Vesting Schedule.
               (b) Consequences of Failure to Satisfy Vesting Conditions. In the
event that, with respect to any given Installment, the Participant fails to
deliver either the respective Non-Disclosure Agreement or Compliance Certificate
for such Installment on or before the date required for the delivery of such
document (such failure, a “Non-Compliance Event”), the Participant shall not be
entitled to vest in any unvested Installments that would vest from and after the
date of the Non-Compliance Event and the Company shall be authorized to take any
and all such actions as are necessary to cause such unvested Restricted Stock to
not vest and to terminate. The only remedy of the Company for failure to deliver
a Non-Disclosure Agreement or a Compliance Certificate shall be the failure to
vest in, and cancellation of, any unvested Installments then held by the
Participant.
          15. Definitions. Words, terms or phrases used in this Award Agreement
shall have the meaning set forth in this Section 15. Capitalized terms used in
this Award Agreement but not defined herein shall have the meaning designated in
the Plan.
          (a) “Accrued Dividends” has the meaning set forth in Section 3(c).
          (b) “Award” has the meaning set forth in Section 2.
          (c) “Award Agreement” has the meaning set forth in the preamble.
          (d) “Company has the meaning set forth on the Cover Page.
          (e) “Compliance Certificate” has the meaning set forth in
Section 14(a).
          (f) “Date of Grant” has the meaning set forth in the preamble.
Page 4 of 8

 



--------------------------------------------------------------------------------



 



          (g) “Date of Termination” means the first day occurring on or after
the Date of Grant on which the Participant is not employed by the Company, a
Subsidiary, or an Affiliated Entity regardless of the reason for the termination
of employment; provided that a termination of employment shall not be deemed to
occur by reason of a transfer of the Participant between the Company, a
Subsidiary, and an Affiliated Entity or between two Subsidiaries or two
Affiliated Entities. The Participant’s employment shall not be considered
terminated while the Participant is on a leave of absence from the Company, a
Subsidiary, or an Affiliated Entity approved by the Participant’s employer
pursuant to Company policies. If, as a result of a sale or other transaction,
the Participant’s employer ceases to be either a Subsidiary or an Affiliated
Entity, and the Participant is not, at the end of the 30-day period following
the transaction, employed by the Company or an entity that is then a Subsidiary
or Affiliated Entity, then the date of occurrence of such transaction shall be
treated as the Participant’s Date of Termination.
          (h) “Early Retirement Date” means the first day of the month
coinciding with or next following the date the Participant (i) attains age 55
and (ii) earns at least 10 Years of Service.
          (i) “Escrow Agent” has the meaning set forth in Section 3(a).
          (j) “Installment” has the meaning set forth in Section 14(a).
          (k) “Non-Compliance Event” has the meaning set forth in Section 14(b).
          (l) “Non-Disclosure Agreement” has the meaning set forth in
Section 14(a).
          (m) “Normal Retirement Date” means the first day of the month
coinciding with or next following the date the Participant attains age 65.
          (n) “Participant” has the meaning set forth in the preamble.
          (o) “Plan” has the meaning set forth in the preamble.
          (p) “Post-Retirement Eligible” means the Participant’s Date of
Termination occurs (i) by reason of the Participant’s retirement and (ii) on or
after the Participant has attained age fifty-five (55) with ten (10) or more
Years of Service.
          (q) “Restricted Stock” has the meaning set forth in Section 2.
          (r) “Vested Stock” has the meaning set forth in Section 3(b).
          (s) “Vesting Date” has the meaning set forth in Section 3(b).
          (t) “Year of Service” shall mean a calendar year in which the
Participant is employed with the Company, a Subsidiary or Affiliated Entity for
at least nine months of a calendar year. When calculating Years of Service
hereunder, Participant’s first hire date with the Company, a Subsidiary or
Affiliated Entity shall be used.

     
“COMPANY”
  DEVON ENERGY CORPORATION
 
  a Delaware corporation
 
   
“PARTICIPANT”
  «FirstName» «MiddleName» «LastName»
 
  «Address1»
 
  «City», «State», «Zip»
 
  ID «ID»

Page 5 of 8

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of Non-Disclosure Agreement
[Insert Date]
Devon Energy Corporation
20 North Broadway
Oklahoma City, OK 73102
          Re: Non-Disclosure Agreement
Ladies and Gentlemen:
     This letter agreement is entered between Devon Energy Corporation (together
with its subsidiaries and affiliates, the “Company”) and the undersigned (the
“Participant”) in connection with that certain Amendment to Restricted Stock
Award Agreements (the “Agreement”) dated                     , 2009 between the
Company and the Participant. All capitalized terms used in this letter agreement
shall have the same meaning ascribed to them in the Agreement unless
specifically denoted otherwise.
     The Participant acknowledges that, during the course of and in connection
with the employment relationship between the Participant and the Company, the
Company provided and the Participant accepted access to the Company’s trade
secrets and confidential and proprietary information, which included, without
limitation, information pertaining to the Company’s finances, oil and gas
properties and prospects, compensation structures, business and litigation
strategies and future business plans and other information or material that is
of special and unique value to the Company and that the Company maintains as
confidential and does not disclose to the general public, whether through its
annual report and/or filings with the Securities and Exchange Commission or
otherwise (the “Confidential Information”).
     The Participant acknowledges that his position with the Company was one of
trust and confidence because of the access to the Confidential Information,
requiring the Participant’s best efforts and utmost diligence to protect and
maintain the confidentiality of the Confidential Information. Unless required by
the Company or with the Company’s express written consent, the Participant will
not, during the term of this letter agreement, directly or indirectly, disclose
to others or use for his own benefit or the benefit of another any of the
Confidential Information, whether or not the Confidential Information is
acquired, learned, attained or developed by the Participant alone or in
conjunction with others.
     The Participant agrees that, due to his access to the Confidential
Information, the Participant would inevitably use and/or disclose that
Confidential Information in breach of his confidentiality and non-disclosure
obligations if the Participant worked in certain capacities or engaged in
certain activities for a period of time following his employment with the
Company, specifically in a position that involves (i) responsibility and
decision-making authority or input at the executive level regarding any subject
or responsibility, (ii) decision-making responsibility or input at any
management level in the Participant’s individual area of assignment with the
Company, or (iii) responsibility and decision-making authority or input that
otherwise allows the use of the Confidential Information (collectively referred
to as the “Restricted Occupation”). Therefore, except with the prior written
consent of the Company, during the term of this letter agreement, the
Participant agrees not to be employed by, consult for or otherwise act on behalf
of any person or entity in any capacity in which he would be involved, directly
or indirectly, in a Restricted Occupation. The Participant acknowledges that
this
Page 6 of 8

 



--------------------------------------------------------------------------------



 



commitment is intended to protect the Confidential Information and is not
intended to be applied or interpreted as a covenant against competition.
     The Participant further agrees that during the term of this letter
agreement, the Participant will not, directly or indirectly on behalf of a
person or entity or otherwise, (i) solicit any of the established customers of
the Company or attempt to induce any of the established customers of the Company
to cease doing business with the Company, or (ii) solicit any of the employees
of the Company to cease employment with the Company.
     This letter agreement shall become effective upon execution by the
Participant and the Company and shall terminate on December 31, 200__. [Note:
Insert date that is the end of the calendar year of the letter agreement.]
     If you agree to the above terms and conditions, please execute a copy of
this letter agreement below and return a copy to me.

            “PARTICIPANT”
                 [Name of Participant]             

THE UNDERSIGNED HEREBY ACCEPTS AND AGREES TO THE TERMS SET FORTH ABOVE AS OF
THIS            DAY OF                     ,           .

            “COMPANY”

DEVON ENERGY CORPORATION
      By:           Name:           Title:        

Page 7 of 8

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Form of Compliance Certificate
     I hereby certify that I am in full compliance with the covenants contained
in that certain letter agreement (the “Agreement”) dated as of
                    ,            between Devon Energy Corporation and me and
have been in full compliance with such covenants at all times during the period
ending October 31,           .

                             [Name of Participant]             

Dated:                                 
Page 8 of 8

 